Wales, J.
This is a suit to recover a small bill for provisions alleged to haye been furnished to and on the credit of the tug William A. Levering, at Jersey Gity, where the libelant carried on his business, and which was also the home port of the tug. The statutes of New Jersey of 1884, (Supp. Rev. 427,) which is a supplement to the act of 1857, provides “that whenever a debt shall be contracted by the master, owner, agent, or consignee of any ship or vessel * * * for such supplies, provisions, and stores, furnished within this state for the use of such ’ship or vessel at the -time when the same were furnished, * * * •such debt shall be a lien upon such ship,” etc. A lien of this description is enforceable in admiralty, although without the statute it would not be recognized under the general 'maritime law of the United States. The General Smith, 4 Wheat. 443; The Lottawanna, 21 Wall. 558. But such a lien will be' enforced in this court only when it comes strictly within the terms of the statute. The Red Wing, 14 Fed. Rep. 869; The Marcelia Ann, 34 Fed. Rep. 142. The first and only question then, is, has the libelant brought his case fairly within the terms of the statute?
A careful examination of the record, which is inexcusably bulky, and full of irrelevant testimony, has not brought to light any proof that the master, owner, agent, or consignee of the tug contracted at any time, directly or indirectly, with the libelant to furnish the supplies sued for. The master employed a cook by the month, and, in addition to his wages, paid him $17.50 every week, in advance, for “grub money.” The cook had an agreement with the master to board 'the crew for that sum, and he dealt with the libelant, from the beginning of April to the 3d or 4th of August, 1886, paying, for the most part, in cash for what he bought, and there is not the slightest evidence that he was directed by the master, or by any other person, to buy provisions at any particular place, ,or on the credit of the boat. In this matter he acted independently of the mas•,.ter, and was at liberty to buy where and of whom he pleased. The master was ignorant of the dealings of the cook with the libelant until late in . the summer, when the crew complained of bad meat. For the libelant it is contended that the presumption that the supplies furnished to a vessel in a foreign port are furnished on the credit of the vessel applies , to the present case! and that his lien is not waived unless there is satis,,'factory proof that the provisions were sold on the personal credit of the cook. But there is nothing in the statute which warrants this construe*785tion of its meaning, nor is there any rule of law, or any known authority, which sustains it. The statute requires proof of a contract by one of the persons named in it, and does not establish a lien on mere proof that the supplies were taken on board of and used by the boat. The Chelmsford, 34 Fed. Rep. 399. Prior to the passage of the statute, no lien existed in .New Jersey for supplies to a domestic vessel. The statute confers a lien on certain conditions, and it is only when these conditions have been performed that the lien attaches. The statute does not create a maritime lien, and there can be no presumptions in favor of the specific lien which is conditional^ given to the material-man. The presumptions are all the other way, and the burden is on the libelant to prove that a contract was made with him by one of the persons described in the statute. Contracts made by such persons, and by no others, for supplies, provisions and stores, will bind the vessel. The admission of the cook that be personally owes the libelant a small balance for meat and groceries with which he fed the crew does not affect the question; nor does the fact that libelant headed bis account with the words “Charged to tho W. A. Levering,” dispense with the necessity of proving that he was legally authorized to make such a charge. Besides this, the libelant’s “books” are open to serious objections from the manner in which they appear to have been kept and made up. There is reason to believe—at least to suspect—that the entries in each book were all made at one time, with the same pen and ink, and by the same writer. The books are neat and unsoiled, bear no marks of having been in daily use, and contain no other accounts than those against the tug. Let a decree be entered dismissing the libel, with costs.